DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 15/736,980, filed December 15, 2017 . If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for examples 1 to 3, does not reasonably provide enablement for any non-conformable backing having an inelastic deformation of less than 10% at 25 degrees C.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Here, (A) the breadth of the claims is to a marking tape with a backing and adhesive where the backing may be made of any material with an inelastic deformation of less than 10% at 25 degrees C. (B) The nature of the invention is to pavement markings. (C) The state of the prior art is that it is known to make the backing material of various materials and that some materials will be conformable but there is limited reference to materials which are specifically non-conformable. (D) The level of one of ordinary skill in the art would be someone with knowledge of pavement markings but limited knowledge as to the mechanical properties of all materials. (E) The level of predictability in the art is uncertain because specific mechanical properties for a material must be tested and combination of materials may not yield predictable results. (F) The amount of direction provided by the inventor is low given there is only one type of material listed which may achieve these properties, ionic polymer, specifically ionically cross-linked ethylene methacrylic acid copolymer and several other polymer materials that are listed that may be combined with the ionic polymer but no direction as to amounts of material or the effect of the ionic polymer. Further, there is no direction provided for any other type of polymer or non-polymer material. (G) There are three working examples all of which use the same composition of 80wt% SURLYN 1702-1 and 20wt% white pigment. (H) The quantity of experimentation would be very large because there would be no way to know before making a backing if it would satisfy the claimed language. Because there is very limited direction as to type of material that may be used beyond the specifically disclosed ionic polymer which is further specifically ionically cross-linked ethylene methacrylic acid copolymer and examples which contain a single example of SURLYN 1702-1 material, there is no explanation as to how one could predict the inelastic deformation of a material, there is very limited reference in the prior art as to materials with the claimed low inelastic deformation property, and given the broadness of the claim language so that the number of possible materials is very large, the specification is not considered to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Patnode et al. (US Pub. 2018/0371713 A1).
Patnode discloses a pavement marking tape which comprises an ionic copolymer backing which is non-conformable and has an inelastic deformation of less than 10% at 25 degrees C with an adhesive layer (abstract and claims 15 and 18). The material used to form the backing is ethylene methacrylic acid copolymer with a melt index of 0.7 to 20 g/10 min ([0032]-[0033], [0042] and claims 15, 18, 26, and 27). The thickness of the backing is 330 to 610 microns with a total thickness of 685 to 1016 micron ([0038], [0041] and claims 16 and 17). The adhesive is one of the adhesive listed in instant claim 11 (claim 25). The backing includes optical elements which are glass beads, transparent microspheres, aggregates, and bond core elements and skid-resistant particles which is aluminum oxide, glass frit, and sand which are partially embedded in the surface and distributed throughout the backing (claims 19-24 and Fig. 2). 
Claim(s) 1-2, 4, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tominaga (JP 2012-188616 A).
Regarding claims 1, 2, and 4, Tominaga discloses an anti-slip sheet for attachment to a floor surface outdoors ([0001]) comprising a synthetic resin ([0016]) which includes ionomer resins which are specifically preferred and are ethylene-based polymer obtained by copolymerizing with an acrylic acid and mixed with metal ions (ionized) [0017]-[0019]). The thickness of the sheet is 140 microns or more for a step portion and 200 microns or more for the non-step portion which gives a total thickness of 340 microns or more which is considered sufficiently specific considering the substantial overlap to disclose the claimed range ([0008]-[0009] and see [0024] and [0025] which provide examples with a thickness of 347 microns and 401 microns). The  anti-slip sheet may be laminated with the use of an adhesive (adhesive layer directly adjacent to the backing) ([0022]-[0023]). 
Tominaga does not specifically disclose the anti-slip sheet being non-conformable with an inelastic deformation of less than 10% at 25 degrees. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Tominaga discloses a sheet that is made of ionic polymer, specifically ethylene-based polymer copolymerized with acrylic acid formed with metal ions which is the same material as disclosed that will form a material with the claimed property in the instant Specification (see instant Specification, [0031] and Tominaga, [0019] and [0024]). Thus, it would be expected for the anti-slip layer in Tominaga to have the claimed inelastic deformation. 
Regarding claim 11, Tominaga discloses the adhesive is a pressure sensitive adhesive, heat sensitive adhesive, or ionizing radiation curable adhesive ([0022]). 
Regarding claim 12, Tominaga discloses the anti-slip material comprising an ionomer resin and ethylene-methacrylic acid copolymer ([0024]).
Regarding claim 13, Tominaga does not specifically disclose the anti-slip layer having a melt flow index as claimed. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Tominaga discloses a sheet that is made of ionic polymer, specifically ethylene-based polymer copolymerized with acrylic acid formed with metal ions which is the same material as disclosed that will form a material with the claimed property in the instant Specification (see instant Specification, [0031]-[0032] and Tominaga, [0019] and [0024]). Thus, it would be expected for the anti-slip layer in Tominaga to have the claimed melt flow index.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krech (US 6,024,824).
Regarding claims 1, 2, and 4, Krech discloses pavement marking articles comprising particles partially embedded in a polymeric sheet (backing) (abstract) which is particularly an ionically crosslinked polymer derived from ethylene/methacrylic acid copolymer (ionic polymer), specifically commercially available SURLYN (col. 3, lines 30-32). The polymeric sheet is 25 microns to 2.5 mm (col. 3, lines 41-42) which overlaps the claimed range and may be coextruded with an adhesive layer (col. 10, lines 61-66). 
Krech does not specifically disclose the polymeric sheet being non-conformable with an inelastic deformation of less than 10% at 25 degrees. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Krech discloses a sheet that is made of ionic polymer, specifically an ionically crosslinked polymer derived from ethylene/methacrylic acid copolymer which is the same material as disclosed that will form a material with the claimed property in the instant Specification (see instant Specification, [0031] and Krech, col. 3, lines 30-32 and col. 12, lines 20-26 and 41-43). Thus, it would be expected for the polymeric sheet in Krech to have the claimed inelastic deformation. 
Regarding claims 5-10, Krech discloses the polymeric sheet being embedded (distributed and partially embedded) with particles, specifically reflective particles that are glass beads and friction particles that are aluminum oxide and quartz (abstract, col. 8, lines 20-43, and Figs. 1, 2, and 7).
Regarding claim 11, Krech discloses the adhesive being a pressure sensitive adhesive (col. 10, lines 64-65).
Regarding claim 12, Krech discloses that the polymeric material comprising ethylene methacrylic acid copolymer (col. 3, lines 31-32).
Regarding claim 13, Krech does not specifically disclose the polymeric sheet having a melt flow index as claimed. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Krech discloses a sheet that is made of ionic polymer, specifically SURYLN which is the same material as disclosed that will form a material with the claimed property in the instant Specification (see instant Specification, [0031]-[0032] and Krech, col. 3, lines 30-31 and col. 12, lines 20-26 and 41-43). Thus, it would be expected for the polymeric sheet in Krech to have the claimed melt flow index.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tominaga or Krech as applied to claim 1 above, and further in view of  Hayakawa et al. (JP 2006-063551 A).
Tominaga or Krech discloses the marking tape of claim 1 as discussed above. Tominaga or Krech fails to disclose the thickness of the adhesive layer to give a total thickness of the article.
Hayakawa discloses a pavement sheet ([0001]) comprising a thermoplastic layer and adhesive layer ([0008]) where the adhesive is a curable adhesive with a thickness of 5 to 120 microns or a pressure sensitive adhesive with a thickness of 5 to 50 microns ([0020]-[0021]) and the thermoplastic layer is made of ionomer resin ([0022]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the adhesive in Tominaga or Krech to have a thickness of 5 to 120 microns or 5 to 50 microns as taught in Hayakawa as a conventionally known suitable thickness for an adhesive which will be attached to an outside surface, specifically pavement, and to have conformability to irregularities and adhesiveness (Hayakawa, [0020]-[0021]). Given Tominaga discloses a thickness for the anti-slip sheet of 340 microns or more (see discussion above), the total thickness will be 345 microns or greater which overlaps the claimed range. Given Krech discloses the polymeric sheet having a thickness of 25 microns to 2.5 mm (see discussion above), the total thickness will be 30 microns to 2.62 mm which overlaps the claimed range. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783